[Cite as State v. Teagardren, 2018-Ohio-3767.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   :   JUDGES:
                                                 :
                                                 :   Hon. John W. Wise, P.J.
        Plaintiff-Appellee                       :   Hon. W. Scott Gwin, J.
                                                 :   Hon. Patricia A. Delaney, J.
 -vs-                                            :
                                                 :   Case No. 17-CA-96
                                                 :
 TREVOR TEAGARDEN                                :
                                                 :
                                                 :
        Defendant-Appellant                      :   OPINION


CHARACTER OF PROCEEDING:                             Appeal from the Licking County Court of
                                                     Common Pleas, Case No. 07 CR 00366



JUDGMENT:                                            AFFIRMED




DATE OF JUDGMENT ENTRY:                              September 18, 2018




APPEARANCES:

 For Plaintiff-Appellee:                             For Defendant-Appellant:

 WILLIAM C. HAYES                                    SCOTT A. CIOLEK
 LICKING CO. PROSECUTOR                              901 Washington St.
 PAULA M. SAWYERS                                    Toledo, OH 43609
 20 S. Second St., Fourth Floor
 Newark, OH 43055
Licking County, Case No.17-CA-96                                                         2

Delaney, J.

       {¶1} Appellant Trevor Teagarden appeals from the November 21, 2017

Judgment Entry of the Licking County Court of Common Pleas overruling his motion to

vacate sentence. Appellee is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} A statement of the facts underlying appellant's criminal convictions is not

necessary to our resolution of this appeal. Appellant's criminal convictions arise from sex

offenses committed on June 29, 2007 against victims aged 10 and 12. The following

procedural history is taken in part from our decision in State v. Teagarden, 5th Dist.

Licking No. 14-CA-56, 2015-Ohio-2563 [Teagarden III] and State v. Teagarden, 5th Dist.

Licking No. 15-CA-66, 2016-Ohio-3446, cause dismissed, 146 Ohio St.3d 1495, 2016-

Ohio-5680, 57 N.E.3d 1174, and appeal not allowed, 147 Ohio St.3d 1445, 2016-Ohio-

7854, 63 N.E.3d 1215 [Teagarden IV].

       {¶3} On July 9, 2007, appellant was charged by indictment with one count of

rape of a minor under the age of 13 in violation of R.C. 2907.02(A)(1)(b) [Count I], three

counts of gross sexual imposition with a child victim under the age of 13 in violation of R

.C. 2907.05(A)(4) [Counts II, III, and IV], and one count of attempted gross sexual

imposition with a child victim under the age of 13 in violation of R.C. 2923.02(A) and R.C.

2907.05(A)(4) [Count V]. Upon bench trial appellant was found guilty upon Counts I

through IV and not guilty upon Count V.
Licking County, Case No.17-CA-96                                                      3


                           The Original Sentencing: March 10, 2008

      {¶4} The court sentenced appellant to seven years on Count I and two years

each on Counts II, III, and IV. The two-year terms on Counts II through IV were to be

served concurrently but consecutive to the seven-year term on Count I.

      {¶5} Appellant filed a direct appeal from his convictions and sentence in State v.

Teagarden, 5th Dist. Licking No. 08–CA–39, 2008–Ohio–6986 [Teagarden I ], appeal not

allowed, 121 Ohio St.3d 1501, 2009–Ohio–2511, 907 N.E.2d 325, and habeas corpus

dismissed, Teagarden v. Warden, Madison Correctional Inst., S.D.Ohio No. 2:10–CV–

495, 2011 WL 2160466, *1 (June 1, 2011), raising 12 assignments of error. We overruled

all but the twelfth assignment of error in which appellant argued the counts of rape and

gross sexual imposition should have merged for sentencing. We agreed in part and found

Counts III and IV should have merged with Count I, but Count II was committed with

separate animus and therefore did not merge. Teagarden I, supra, 2008–Ohio–6986, at

¶ 178. We remanded the case to the trial court for resentencing.

                          The First Re–Sentencing: February 9, 2009

      {¶6} On February 9, 2009, the trial court resentenced appellant to an aggregate

term of 7 years on Count I and 3 years each on Counts II and III. Counts II and III were

concurrent with each other but consecutive to Count I. (The trial court found Count IV

merged with Count III.)

      {¶7} No appeal was filed from the Judgment Entry of February 9, 2009.

      {¶8} On September 25, 2013, appellee filed an amended motion to correct the

judgment entry in accord with our opinion, arguing the trial court should have sentenced

appellant to “seven years on [Count I] and three years on [Count II] with those terms to
Licking County, Case No.17-CA-96                                                            4


be consecutive to one another. There should have been no sentence imposed on counts

three and four as those offenses merge with [Count I].” (Emphasis in original.) Appellee

also filed a motion pursuant to State v. Fischer, 128 Ohio St.3d 92, 2010–Ohio–6238, 942

N.E.2d 332 asking the trial court to resentence to properly impose postrelease control.

Appellant responded with motions in opposition and also filed a motion to vacate allied

offenses of similar import, arguing Counts II, III, and IV should merge with Count I.

       {¶9} On November 25, 2013, appellant filed a motion for new trial premised upon

alleged defects with the trial transcript.

                  The Second Re–Sentencing Hearing: November 26, 2013

       {¶10} On November 26, 2013, the trial court held another resentencing hearing.

The trial court found Counts III and IV merge with Count I. Appellee elected to sentence

on Count I and the trial court thereupon sentenced appellant to an aggregate term of 10

years: 7 years on Count I consecutive to 3 years on Count II.

       {¶11} Appellant appealed from the November 26, 2013 Judgment Entry and

raised two assignments of error: 1) The trial court erred in failing to conduct a de novo

sentencing hearing upon the allied-offenses remand; and 2) the trial court erred in

imposing consecutive prison terms. This appeal was filed as State v. Teagarden, 5th Dist.

Licking No. 13CA0125 [Teagarden II ].

       {¶12} On April 29, 2014, in this Court, the parties filed a “Joint Motion to Stay and

Remand this Case for Resentencing of Defendant–Appellate (sic )” stating in pertinent

part: “ * * * * .[A]ll issues raised in this case concern the proper sentence for [appellant].

The undersigned are in agreement that the [appellant] should be resentenced once again

to ensure the lawfulness of his sentence. * * * *.”
Licking County, Case No.17-CA-96                                                            5

       {¶13} Also on April 29, 2014, in the trial court, the parties filed a “Joint Motion to

Amend Indictment and Documentation of Related Agreements to End Further Litigation”

(emphasis in original), moving the trial court to amend Count I to a count of “attempted

rape” as part of a “global resolution” of the underlying criminal case and a second criminal

case, Licking County Court of Common Pleas case number 07–CR–739.2 The motion

states appellee discovered the sentence on Count I in the instant case is invalid because

appellant should have received an indefinite term of 10 years to life. Therefore, appellee

consented to amend Count I to “attempted rape” to avoid the mandatory sentence and

permit the 7–year sentence instead. Attached to the motion is a detailed “Agreement” of

the parties stating the specific terms of the sentence in the instant case, including, e.g., a

resulting sentence of seven years on Count I consecutive with three years on Count II.

Counts III and IV merge into Count I. The Agreement further states that in return for the

agreed-upon sentence, appellant would not initiate any further litigation related to either

criminal case.

       {¶14} We issued a Judgment Entry on May 12, 2014 stating in pertinent part: “ * *

* * [T]his case is hereby stayed and remanded to the trial court for the purpose of resolving

pending issues on or before May 30, 2014.”

                       The Third Re–Sentencing Hearing: May 20, 2014

       {¶15} The trial court held a resentencing hearing on May 20, 2014, resulting in a

Judgment Entry of May 23, 2014 stating by agreement of the parties, Count I is amended

to “Attempted Rape” with no cited section number; “Counts III and IV merge with Count I

for sentencing purposes, and [appellee] elected to proceed with sentencing on Count I.”
Licking County, Case No.17-CA-96                                                        6


Appellant was sentenced to a prison term of 7 years on Count I consecutive to a term of

3 years on Count II. The parties' “Agreement” is appended to the Judgment Entry.

       {¶16} Teagarden II was then dismissed by Judgment Entry on May 27, 2014.

       {¶17} Appellant then appealed the May 23, 2014 resentencing, arguing that the

court erred in its three attempts to resentence him pursuant to the mandates

of Teagarden I. We agreed, finding that the court lacked jurisdiction to exceed the scope

of the remand, and therefore could not amend the conviction on Count I in the third

attempt at resentencing. State v. Teagarden, 5th Dist. Licking No. 14–CA–56, 2015–

Ohio–2563 (Teagarden III). Because we had affirmed the original conviction for rape, we

concluded that all post-Teagarden I litigation related to resentencing was void, including

the attempt to amend Count I to attempted rape. Id. at ¶ 26. We further rejected

appellant's argument that double jeopardy barred resentencing, even if appellant received

a greater sentence on remand, recognizing that the sentence for rape was void because

it did not comply with R.C. 2907.02(A)(1)(b) et seq. Id. at ¶ 28, 31.

       {¶18} Our remand ordered the trial court to conduct a new sentencing hearing at

which the trial court must accept the State's choice among allied offenses, merge the

crimes into a single conviction for sentencing, and impose a sentence that is appropriate

for the merged offenses. Id. at ¶ 33.

                      The Fourth Re-Sentencing Hearing: July 23, 2015

       {¶19} The trial court conducted the resentencing hearing on July 23, 2015. The

State elected to proceed with sentencing on the rape charge on Count I, rather than on

either of the gross sexual imposition charges in Counts III and IV. By entry dated August

11, 2015, the court sentenced appellant to the statutorily-mandated term of ten years to
Licking County, Case No.17-CA-96                                                        7


life pursuant to the former R.C. 2971.03(B)(1)(a). The court noted that the conviction and

sentence on Count II was unaffected or altered based on our remand order, and the

sentence therefore remained three years, to be served consecutively to Count I, as

previously imposed and affirmed.

        {¶20} Appellant appealed from the resentencing of July 23, 2015, arguing double

jeopardy prevented an increased sentence, the trial court failed to make the required

findings for consecutive sentences, and the trial court should have merged Counts I and

II. We disagreed in Teagarden IV and affirmed the convictions and sentence on June 13,

2016.

        {¶21} On August 28, 2017, appellant filed a “Motion to Vacate Sentence Imposed

pursuant to R.C. 2971.03” in the trial court.    Appellant now argued the trial court’s

imposition of the sentence of 10 years to life upon Count I is void pursuant to R.C.

5145.01. The trial court overruled the motion on November 21, 2017.

        {¶22} Appellant now appeals from the trial court’s Judgment Entry of November

21, 2017.

        {¶23} Appellant raises one assignment of error:

                              ASSIGNMENTS OF ERROR

        {¶24} “THE SENTENCING COURT ERRED IN FINDING THAT THE DOCTRINE

OF RES JUDICATA BARRED CONSIDERATION OF APPELLANT’S MOTION TO

VACATE THE VOID SENTENCE THAT WAS IMPOSED ON COUNT I AT THE JULY 23,

2015 RESENTENCING BECAUSE A. THE SENTENCING COURT FAILED TO IMPOSE

SENTENCE AS REQUIRED BY LAW[;] B. THE ILLEGAL SENTENCES UNDER R.C.
Licking County, Case No.17-CA-96                                                           8


2971.03(B)(1)(A) AND R.C. 2950.09(A) ARE VOID, AND THEREFORE MUST BE

VACATED.

                                        ANALYSIS

       {¶25} In his latest effort to overturn his sentence of 10 years to life, appellant

argues the sentence is void pursuant to R.C. 5145.01. We disagree.

                               Appellant’s pro se brief disregarded

       {¶26} Before we turn to appellant’s arguments, we note appellant filed a pro se

brief on March 14, 2018.      Appellant was represented by counsel at that time, and

appellate counsel filed a brief on March 15, 2018. There is no indication from the record

that appellate counsel joined in or adopted the brief. Thus, the pro se brief is not properly

before the court and is hereby disregarded. The Ohio Supreme Court has held that

“[n]either the United States Constitution, the Ohio Constitution, nor case law mandates *

* * hybrid representation.” State v. Morrison, 5th Dist. Guernsey No. 11-CA-29, 2012-

Ohio-2154, ¶ 15, citing McKaskle v. Wiggins, 465 U.S. 168 [104 S.Ct. 944, 79 L.Ed.2d

122 (1984)]. A criminal defendant has the right to representation by counsel or to proceed

pro se with the assistance of standby counsel, but these two rights are independent of

each other and may not be asserted simultaneously. State v. Martin, 103 Ohio St.3d 385,

2004-Ohio-5471, 816 N.E.2d 227, ¶ 32, citing Parren v. State, 309 Md. 260, 269, 523

A.2d 597 (1987).

       {¶27} Appellant is represented by counsel in this matter and we cannot entertain

briefs filed by appellant pro se. See State v. Tenace, 109 Ohio St.3d 451, 2006–Ohio–

2987, 849 N.E.2d 1, ¶ 10. As the Ohio Supreme Court explained: “A defendant has no

right to a ‘hybrid’ form of representation wherein he is represented by counsel, but also
Licking County, Case No.17-CA-96                                                       9

acts simultaneously as his own counsel." State v. Keenan, 81 Ohio St.3d 133, 138, 1998-

Ohio-459, 689 N.E.2d 929.

                    Appellant’s new arguments precluded by res judicata

      {¶28} Appellant’s arguments are premised upon R.C. 5145.01, which states:

             Courts shall impose sentences to a state correctional institution for

      felonies pursuant to sections 2929.13 and 2929.14 of the Revised Code. All

      prison terms may be ended in the manner provided by law, but no prison

      term shall exceed the maximum term provided for the felony of which the

      prisoner was convicted as extended pursuant to section 2929.141 or

      2967.28 of the Revised Code.

             If a prisoner is sentenced for two or more separate felonies, the

      prisoner's term of imprisonment shall run as a concurrent sentence, except

      if the consecutive sentence provisions of sections 2929.14 and 2929.41 of

      the Revised Code apply.

             If sentenced consecutively, for the purposes of sections 5145.01 to

      5145.27 of the Revised Code, the prisoner shall be held to be serving one

      continuous term of imprisonment.

             If a court imposes a sentence to a state correctional institution for a

      felony of the fourth or fifth degree, the department of rehabilitation and

      correction, notwithstanding the court's designation of a state correctional

      institution as the place of service of the sentence, may designate that the

      person sentenced is to be housed in a county, multicounty, municipal,
Licking County, Case No.17-CA-96                                                         10


       municipal-county, or multicounty-municipal jail or workhouse if authorized

       pursuant to section 5120.161 of the Revised Code.

                If, through oversight or otherwise, a person is sentenced to a state

       correctional institution under a definite term for an offense for which a

       definite term of imprisonment is not provided by statute, the sentence shall

       not thereby become void, but the person shall be subject to the liabilities of

       such sections and receive the benefits thereof, as if the person had been

       sentenced in the manner required by this section.

                As used in this section, “prison term” has the same meaning as in

       section 2929.01 of the Revised Code.

       {¶29} Appellant has framed his arguments as separate branches under one

assignment of error, but those arguments are interrelated in that he argues his sentence

is void pursuant to R.C. 5145.01. By “sentence,” appellant refers to the sentence imposed

at the hearing on July 23, 2015. He directly appealed from that re-sentencing hearing,

and we overruled his arguments and affirmed the convictions and sentence.               See,

Teagarden IV, supra. That decision became final when the Ohio Supreme Court declined

jurisdiction.

       {¶30} The trial court specifically found appellant’s latest round of arguments is

barred by res judicata. Under the doctrine of res judicata, a final judgment of conviction

bars a convicted defendant who was represented by counsel from raising and litigating in

any proceeding, except an appeal from that judgment, any defense or any claimed lack

of due process that was raised or could have been raised by the defendant at the trial,

which resulted in that judgment of conviction, or on an appeal from that judgment. State
Licking County, Case No.17-CA-96                                                        11

v. Szefcyk, 77 Ohio St.3d 93, 671 N.E.2d 233 (1996), syllabus, approving and following

State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus.

       {¶31} Appellant attempts to overcome the application of res judicata by arguing

the 2015 sentence is void because it failed to take into account R.C. 5145.01. Appellant

argues that statute prevented the trial court from vacating his original definite term of 7

years and imposing the indefinite term of 10 years to life. Appellant ignores the fact that

we instructed trial court to impose the correct sentence in Teagarden III.

              Appellant thus remains convicted of Count I, rape of a child under

       the age of 13 pursuant to R.C. 2907.02(A)(1)(b) [footnote omitted] and

       Counts II, III, IV, gross sexual imposition against a child under the age of

       13 pursuant to R.C. 2907.05(A)(4) [footnote omitted]. Counts III and IV

       merge with Count I for purposes of sentencing. Teagarden I, supra, at ¶

       178. (The original conviction and sentence upon Count II was not affected

       by the remand and thus was not vacated.)

              Teagarden III, 2015-Ohio-2563 at ¶ 25.

       {¶32} Our specific remand instruction was as follows:

              Our remand requires the trial court to conduct a new sentencing

       hearing at which the trial court must accept the state's choice among allied

       offenses, “merge the crimes into a single conviction for sentencing, * * * and

       impose a sentence that is appropriate for the merged offense.” State v.

       Wilson, 129 Ohio St.3d 214, 2011–Ohio–2669, 951 N.E.2d 381 at ¶ 24,

       citing State v. Brown, 119 Ohio St.3d 447, 2008–Ohio–4569, 895 N.E.2d

       149, ¶ 41.
Licking County, Case No.17-CA-96                                                        12

             Teagarden III, 2015-Ohio-2563 at ¶ 33.

      {¶33} We noted appellant was now subject to a sentence of 10 years to life:

             (Former) R.C. 2907.02(A)(1)(b) states in pertinent part: No person

      shall engage in sexual conduct with another who is not the spouse of the

      offender or who is the spouse of the offender but is living separate and apart

      from the offender, when any of the following applies: [t]he other person is

      less than thirteen years of age, whether or not the offender knows the age

      of the other person.

             And (former) R.C. 2907.02(B) provides in pertinent part: Whoever

      violates this section is guilty of rape, a felony of the first degree. * * * *.

      Except as otherwise provided in this division, notwithstanding sections

      2929.11 to 2929.14 of the Revised Code, an offender under division

      (A)(1)(b) of this section shall be sentenced to a prison term or term of life

      imprisonment pursuant to section 2971.03 of the Revised Code.

             And (former) R.C. 2971.03(B)(1)(a) states in pertinent part:

      Notwithstanding section 2929.13, division (A), (B), (C), or (F) of section

      2929.14, or another section of the Revised Code other than division (B) of

      section 2907.02 or divisions (D) and (E) of section 2929.14 of the Revised

      Code that authorizes or requires a specified prison term or a mandatory

      prison term for a person who is convicted of or pleads guilty to a felony or

      that specifies the manner and place of service of a prison term or term of

      imprisonment, if a person is convicted of or pleads guilty to a violation of

      division (A)(1)(b) of section 2907.02 of the Revised Code committed on or
Licking County, Case No.17-CA-96                                                          13


       after the effective date of this amendment, if division (A) of this section does

       not apply regarding the person, and if the court does not impose a sentence

       of life without parole when authorized pursuant to division (B) of section

       2907.02 of the Revised Code, the court shall impose upon the person an

       indefinite prison term consisting of one of the following: Except as otherwise

       required in division (B)(1)(b) or (c) of this section, a minimum term of ten

       years and a maximum term of life imprisonment.

                Teagarden III, 2015-Ohio-2563 at fn. 3.

       {¶34} Appellant’s claim in the instant appeal [“However, on July 23, 2015, the

Sentencing Court somehow lost its way and imposed R.C. 2950.09(A),” brief page 7] is

premised directly upon our remand order in Teagarden III. Our decision in Teagarden III

became final when appellant did not appeal to the Ohio Supreme Court.

       {¶35} Appellant was re-sentenced on July 23, 2015 to the statutorily-mandated

term of ten years to life pursuant to the former R.C. 2971.03(B)(1)(a). His appeal from

that decision became final on November 23, 2016 when the Ohio Supreme Court declined

jurisdiction.

       {¶36} Appellant had two opportunities to raise the R.C. 5145.01 argument: in

Teagarden III or Teagarden IV. His arguments are premised upon our instruction in

Teagarden III, claiming that application of R.C. 2950.09(A) upon resentencing is in error.

Appellant failed to challenge our remand instruction before the Ohio Supreme Court. He

has been resentenced, and we have affirmed the sentence, yet again. Appellant’s latest

round of arguments is barred by res judicata.
Licking County, Case No.17-CA-96                                                        14


       {¶37} Other jurisdictions have also held that “new” arguments on R.C. 5145.01 in

motions to vacate sentences are barred by res judicata. State v. Shie, 8th Dist. Cuyahoga

No. 83632, 2009–Ohio–5828, ¶ 7; see also, State v. Ramsey, 7th Dist. Columbiana No.

10 CO 29, 2011-Ohio-2640, ¶ 27.

                            Appellant’s R.C. 5145.01 argument fails

       {¶38} Appellant’s R.C. 5145.01 argument is unavailing on the merits as well. First,

“R.C. 5145.01 governs state correctional institutions and does not instruct sentencing

courts.” State v. Stalnaker, 11th Dist. Lake No. 2011-L-151, 2012-Ohio-3028, ¶ 14, citing

State v. Terrell, 4th Dist. No. 10CA39, 2012–Ohio–1926, ¶ 10; State v. Ramsey, 7th Dist.

No. 10 CO 29, 2011–Ohio–2640, ¶ 12. Moreover, the statute itself notes that it does not

render a sentence void. R.C. 5145.01, supra.

       {¶39} We note appellant does not specify what benefit he would have received by

application of R.C. 5145.01. He cites two decisions referencing the statute: State v.

Chapman, 8th Dist. Cuyahoga No. 104379, 2016-Ohio-8151, appeal not allowed, 149

Ohio St.3d 1421, 2017-Ohio-4038, 75 N.E.3d 237, and State v. Whitehead, 10th Dist.

Franklin No. 90AP-260, 1991 WL 43078, *4. He argues those cases stand for the

proposition that his 7-year prison sentence was wrongly voided and vacated, the current

sentence “fails to include the required statute (5145.01), is not within the statutorily-

required range, and has prejudiced him.”

       {¶40} We need not revisit the challenges to the sentence which we have already

addressed in our prior opinions. The “law of the case” doctrine provides that the decision

of a reviewing court in a case remains the law of that case on the legal questions involved
Licking County, Case No.17-CA-96                                                         15

for all subsequent proceedings in the case at both the trial and reviewing levels. Nolan v.

Nolan, 11 Ohio St.3d 1, 3, 462 N.E.2d 410 (1984).

       {¶41} Appellant’s new arguments regarding application of 5145.01 is not

supported by Chapman or Whitehead. In fact, the statute itself and both of those cases

support the outcome of appellant’s indefinite sentence: appellant was (improperly)

sentenced to a determinate sentence upon Count I, and after a circuitous round of

appeals, he was sentenced to an indeterminate sentence on Count I. The relevant portion

of R.C. 5145.01 states:

              * * * *. If, through oversight or otherwise, a person is sentenced to a

       state correctional institution under a definite term for an offense for which a

       definite term of imprisonment is not provided by statute, the sentence shall

       not thereby become void, but the person shall be subject to the liabilities of

       such sections and receive the benefits thereof, as if the person had been

       sentenced in the manner required by this section. * * * *.

       {¶42} And the Tenth District found in Whitehead:

              We find neither an abuse of discretion nor prejudicial error under the

       circumstances herein. Defendant received a corrected indeterminate

       sentence, rather than a determinate sentence, with the minimum period of

       incarceration being the same, namely, two years. In fact, it is at least

       arguable that the proper sentence (that in the amended sentencing entry),

       would be applied as a matter of law pursuant to R.C. 5145.01, which

       provides that, if “through oversight or otherwise” a definite sentence is

       imposed for an offense for which a definite term of imprisonment is not
Licking County, Case No.17-CA-96                                                          16


       provided by statute, the sentence is not void but, instead, the proper

       sentence shall be imposed. See Reed v. Maxwell (1964), 176 Ohio St. 356,

       and In re Smith (1954), 162 Ohio St. 58. * * * *.

              State v. Whitehead, 10th Dist. Franklin No. 90AP-260, 1991 WL

       43078, *4.

       {¶43} Chapman underscores that R.C. 5145.01 does not operate to void a

defendant’s sentence and does not render him entitled to a de novo resentencing hearing.

State v. Chapman, 8th Dist. Cuyahoga No. 104379, 2016-Ohio-8151, ¶ 8, appeal not

allowed, 149 Ohio St.3d 1421, 2017-Ohio-4038, 75 N.E.3d 237.

       {¶44} Appellant’s sentence is not void. His new arguments are precluded by res

judicata and fail on the merits. The trial court did not err in overruling appellant’s motion

to vacate sentence.
Licking County, Case No.17-CA-96                                                  17


                                   CONCLUSION

      {¶45} Appellant’s sole assignment of error is overruled and the judgment of the

Licking County Court of Common Pleas is affirmed.



By: Delaney, J.,

Wise, John, P.J. and

Gwin, J., concur.